PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kapre et al.
Application No. 16/571,702
Filed: 16 Sep 2019
For: Heat Stable Vaccines

:
:
:	NOTICE
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 13, 2020.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

It is noted that while an itemization of the fee deficiency was submitted, the calculation of the basic filing fee deficiency owed is incorrect.  Petitioner listed $75.00 was paid and the deficiency amount owed is $5.00. However, the current fee amount for a non-small entity for the basic filing fee is $320.00.  Therefore, the total deficiency that will be charged will change from $1,895.00 to $2,135.00 adding in the $245.00 deficiency owed for the basic filing fee, instead of the $5.00 that is listed on the itemized list. 

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 


/ANGELA E WALKER/Paralegal Specialist, OPET